DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Menasco on July 1st, 2022.

The application has been amended as follows: 


1. (Cancelled) 
2. (Cancelled)
3. (Previously Presented) The method of claim 5, further comprising:
editing the friend sticker in response to an editing instruction for the friend sticker from the video editing user; wherein the editing instruction is used to change a style of the friend sticker, or rotate the friend sticker, or zoom in or out the friend sticker or drag the friend sticker.
4. (Cancelled) 
5. (Currently Amended) A method for synthesizing a video, comprising:
displaying a video to be synthesized on a video editing interface for editing content of video data;
acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list, wherein the friend recommendation list is used for indicating a plurality of sharing objects;
generating a synthesized video based on the video and a target sharing object on the video editing interface, wherein the synthesized video comprises other text information and a reminding mark for indicating the target sharing object displayed on a video picture of the synthesized video during playing of the synthesized video, and the reminding mark comprises an identification of the target sharing object and is configured to remind the target sharing object to watch the synthesize video, wherein the other text information and the identification of the target sharing object are displayed in different display modes; wherein the video editing interface comprises a sticker control;
wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list comprises:
displaying a sticker panel in response to a selection operation for the sticker control on the video editing interface, wherein the sticker panel comprises a plurality of sticker controls containing a friend sticker control; and
displaying a friend sticker on the video editing interface and displaying the friend recommendation list at a friend recommendation position displayed at a preset position on the video editing interface, in response to a sticker selection operation for the friend sticker control, wherein the friend sticker contains the video sharing instruction, 
wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list comprises:
displaying a text input box on the video editing interface in response to a text input operation on the video editing interface from the video editing user; and 
displaying the friend recommendation list at a friend recommendation position displayed at a preset position on the video editing interface in response to the video sharing instruction input by the video editing user in the text input box;
wherein before receiving the video sharing instruction input by the video editing user in the text input box, the method further comprises displaying a preset video editing item at the preset position on the video editing interface, wherein the preset video editing item is used for editing the video when selected;
wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list comprises:
displaying the friend recommendation list instead of the preset video editing item at the preset position on the video editing interface in response to the video sharing instruction; and
displaying prompting information that the target sharing object is able to forward the other text information.
6. (Previously Presented) The method of claim 5, wherein the text input operation comprises a long press operation on the video editing interface; or 
the video editing interface comprises a text control, and the text input operation comprises a selection operation for the text control.
7. (Previously Presented) The method of claim 5, wherein the friend recommendation list comprises an identification of a user with whom a video is shared by the video editing user within a preset time period;
all identifications in the friend recommendation list are displayed at the friend recommendation positions in response to that a number of the identifications in the friend recommendation list is less than or equal to a number N of the friend recommendation list positions, in which N is a positive integer greater than or equal to 1, wherein the identification indicates a user with whom a video is shared within a preset time period; and 
first N-1 identifications in the friend recommendation list are displayed at first N-1 friend recommendation positions and remaining identifications behind the first N-1 identifications are displayed when a last friend recommendation position is triggered, in response to that the number of the identifications in the friend recommendation list is larger than the number of the friend recommendation positions.
8. (Previously Presented) The method of claim 7, wherein the identifications in the friend recommendation list are arranged according to a duration from a time when a shared video is shared to a current time, from the shortest to the longest.
9. (Previously Presented) The method of claim 5, wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list comprises:
receiving a friend screening condition input by the video editing user after the video sharing instruction; and 
adjusting identifications in the friend recommendation list in response to the friend screening condition to enable the identifications to satisfy the friend screening condition.
10. (Previously Presented) The method of claim 5, wherein the reminding mark is used for linking to a page corresponding to the target sharing object.
11. (Previously Presented) The method of claim 5, before determining the target sharing object in response to the selection instruction for the plurality of sharing objects from the video editing user, further comprising:
acquiring the selection instruction for the plurality of sharing objects from the video editing user;
in which the selection instruction comprises an identification for indicting a sharing object and a preset input instruction input after the video sharing instruction, or, the selection instruction comprises a selection operation for an identification contained displayed at the friend recommendation position.
12. (Previously Presented) The method of claim 5, after generating the synthesized video based on the video to be synthesized and the target sharing object, further comprising:
publishing the synthesized video on a video publishing interface in response to a video publishing instruction from the video editing user.
13. (Previously Presented) The method of claim 12, further comprising:
sending a sharing object prompting instruction to a server in response to the video publishing instruction from the video editing user; in which the sharing object prompting instruction is used for instructing the server to send prompting information corresponding to the synthesized video to a target terminal device; the target terminal device comprises a terminal device corresponding to the target sharing object. 
14. (Currently Amended) An apparatus for synthesizing a video, comprising: 
a processor;
a memory, configured to store instructions executable by the processor;
wherein the processor is configured to execute the instructions to implement the video synthesis method comprising:
display a video to be synthesized on a video editing interface for editing content of video data;
acquire a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and display the friend recommendation list, wherein the friend recommendation list is used for indicating a plurality of sharing objects;
determine a target sharing object in response to a selection instruction for the plurality of sharing objects from the video editing user;
generate a synthesized video based on the video and the target sharing object on the video editing interface, wherein the synthesized video comprises other text information and a reminding mark for indicating the target sharing object displayed on a video picture of the synthesized video during playing of the synthesized video, and the reminding mark comprises an identification of the target sharing object and is configured to remind the target sharing object to watch the synthesize video, wherein the other text information and the identification of the target sharing object are displayed in different display modes; wherein the video editing interface comprises a sticker control;
wherein the processor is configured to execute the instructions to display the friend recommendation list by performing the following:
displaying a sticker panel in response to a selection operation for the sticker control on the video editing interface, wherein the sticker panel comprises a plurality of sticker controls containing a friend sticker control; and
displaying a friend sticker on the video editing interface and displaying the friend recommendation list at a friend recommendation position displayed at a preset position on the video editing interface, in response to a sticker selection operation for the friend sticker control, wherein the friend sticker contains the video sharing instruction;
wherein the processor is configured to execute the instructions to display the friend recommendation list by performing the following:
displaying a text input box on the video editing interface in response to a text input operation on the video editing interface from the video editing user; and 
displaying the friend recommendation list at a friend recommendation position displayed at a preset position on the video editing interface in response to the video sharing instruction input by the video editing user in the text input box;
wherein the processor is further configured to execute the instruction of displaying a preset video editing item at the preset position on the video editing interface, wherein the preset video editing item is used for editing the video when selected;
wherein the processor is configured to execute the instructions to acquire a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and display the friend recommendation list by performing the following:
displaying the friend recommendation list instead of the preset video editing item at the preset position on the video editing interface in response to the video sharing instruction; and
displaying prompting information that the target sharing object is able to forward the other text information.
15. (Cancelled)
16. (Previously Presented) The apparatus of claim 14, the processor is configured to execute the instructions to perform the following:
editing the friend sticker in response to an editing instruction for the friend sticker from the video editing user; wherein the editing instruction is used to change a style of the friend sticker, or rotate the friend sticker, or zoom in or out the friend sticker or drag the friend sticker.
17. (Cancelled) 
18. (Previously Presented) The apparatus of claim 14, wherein the friend recommendation list comprises an identification of a user with whom a video is shared by the video editing user within a preset time period;
wherein the processor is configured to execute the instructions to display the friend recommendation list by performing the following:
displaying all identifications in the friend recommendation list at the friend recommendation positions in response to that a number of the identifications in the friend recommendation list is less than or equal to a number N of the friend recommendation positions, in which N is a positive integer greater than or equal to 1, wherein the identification indicates a user with whom a video is shared within a preset time period; and 
displaying first N-1 identifications in the friend recommendation list at first N-1 friend recommendation positions and displaying remaining identifications behind the first N-1 identifications when a last friend recommendation position is triggered, in response to that the number of the identifications in the friend recommendation list is larger than the number of the friend recommendation positions.
19. (Previously Presented) The apparatus of claim 18, wherein the identifications in the friend recommendation list are arranged according to a duration from a time when a shared video is shared to a current time, from the shortest to the longest.
20. (Currently Amended) A non-transitory computer-readable storage medium, comprising instructions that, when executed by a processor of a video synthesis apparatus, cause the apparatus to perform the video synthesis method comprising:
displaying a video to be synthesized on a video editing interface for editing content of video data;
acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list, wherein the friend recommendation list is used for indicating a plurality of sharing objects;
determining a target sharing object in response to a selection instruction for the plurality of sharing objects from the video editing user;
generating a synthesized video based on the video and the target sharing object on the video editing interface, wherein the synthesized video comprises other text information and a reminding mark for indicating the target sharing object displayed on a video picture of the synthesized video during playing of the synthesized video, and the reminding mark comprises an identification of the target sharing object and is configured to remind the target sharing object to watch the synthesize video, wherein the other text information and the identification of the target sharing object are displayed in different display modes; wherein the video editing interface comprises a sticker control;
wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list comprises:
displaying a sticker panel in response to a selection operation for the sticker control on the video editing interface, wherein the sticker panel comprises a plurality of sticker controls containing a friend sticker control; and
displaying a friend sticker on the video editing interface and displaying the friend recommendation list at a friend recommendation position displayed at a preset position on the video editing interface, in response to a sticker selection operation for the friend sticker control, wherein the friend sticker contains the video sharing instruction;
wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list comprises:
displaying a text input box on the video editing interface in response to a text input operation on the video editing interface from the video editing user; and 
displaying the friend recommendation list at a friend recommendation position displayed at a preset position on the video editing interface in response to the video sharing instruction input by the video editing user in the text input box;
wherein before receiving the video sharing instruction input by the video editing user in the text input box, the method further comprises displaying a preset video editing item at the preset position on the video editing interface, wherein the preset video editing item is used for editing the video when selected;
wherein acquiring a friend recommendation list of a video editing user in response to a video sharing instruction from the video editing user, and displaying the friend recommendation list comprises:
displaying the friend recommendation list instead of the preset video editing item at the preset position on the video editing interface in response to the video sharing instruction; and
displaying prompting information that the target sharing object is able to forward the other text information.

REASONS FOR ALLOWANCE
Claims 3, 5-14, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 5, 14 and 20, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 5, 14 and 20 as a whole; and further defined by examiner’s amendments. Therefore, claims 5, 14 and 20 are held allowable.
Regarding claims 3, 6-13, 16 and 18-19, they depend from allowable claims 5 and 14. Therefore, claims 3, 6-13, 16 and 18-19 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423